DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed December 20, 2018.  Claims 1-16 are pending in this case.  Claims 17-20 are currently canceled, pursuant to a Requirement for Restriction issued March 9, 2021.  Claims 9, 10, and 16 are currently amended.
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on May 7, 2021, is acknowledged.
Priority
This application is the U.S. National Phase of PCT Application No. PCT/US2016/044832, filed July 29, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 20, 2018, March 26, 2020, July 2, 2020, December 2, 2020, May 7, 2021, and July 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Remarks
Statements of intended use do not serve to distinguish from the prior art. MPEP 2103 I C
In this case, the claims recite multiple instances of intended use –
Claims 1 and 10 – “to determine . . . transaction device”
Claim 10 – “for implementing a method comprising: . . .portable transaction device”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-16 are rejected under 35 U.S.C. 101 as being directed towards an abstract idea without significantly more.
Claims 1-9 are directed to a method, claims 10-16 are directed to a server computer. Therefore, the claims fall within the four statutory categories of invention.
Claim 1 is directed to a process of verifying a transaction in which a customer provides the issuer with an ID of the merchant with whom they wish to conduct a transaction, and the issuer then verifies whether a subsequent payment request is coming from that merchant specified by the customer, which involves commercial interactions and managing interactions between people, which is part of the grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as “a server computer” and “a portable communication device”, merely serve as tools to perform the abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the 
Dependent claims 2-9 and 11-16 further describe the abstract idea of verifying a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
Therefore, the dependent claims are also patent ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10 –
Regarding claims 1 and 10 –
Claims 1 and 10 each recite the 'credential' and the 'token'. A credential (and, usually, a token as well) is used to authenticate the entity (someone or something) that provides it. In the claim, however, it is not clear how the credential and the token are obtained and which entity is authenticated by them.
Regarding claims 1 and 10 –
Claims 1 and 10 each recite three devices (portable communication device, access device and portable transaction device) relate to each other. The claims suggest that the portable communication device and the access device are both operated by the same user (if the result of the determining step is affirmative, that is), but the claim does not provide any information as to the portable transaction device.  It is unclear whether two (2) of these devices, the portable communication device and the portable transaction device, are the same device or separate devices.
Regarding claims 1 and 10 –
Claims 1 and 10 each recite a token and a credential in both the second and the fourth limitation.  It is unclear whether these are the same token and credential or not.
Regarding claims 1 and 10 –
Claims 1 and 10 each recite a “first”, “second” and “another” cryptographic patterns.  It is unclear how or whether these cryptographic patterns are related.
Regarding claims 2 and 11–
Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  receiving the first cryptographic pattern.
For the reasons above, independent claims 1 and 10 , and their dependent claims 2-9 and 11-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al (US 2011/0047075) in view of Kahn et al US 2015/0095238) and Burch et al (US 2015/0215299). 
Regarding claims 1 and 10 -
Fourez discloses receiving, by a server computer and from a portable communication device of a user, a base station identifier that uniquely identifies a resource provider location; (cl 21, 27, par 30-32)
receiving, by the server computer, from an access device in a transaction, an authorization request message. (par cl 21)
Fourez does not disclose hashing, by the server computer, at least a first cryptographic pattern and the base station identifier to form a second cryptographic pattern and analyzing, by the server computer, the authorization request message to determine that the user of the portable communication device is conducting the transaction at the access device by determining that the second cryptographic pattern corresponds to another cryptographic pattern derived from a credential or a token from a portable transaction device.
Kahn discloses hashing, by the server computer, at least a first cryptographic pattern and the base station identifier to form a second cryptographic pattern, (par 78)

It would be obvious to one of ordinary skill in the art to combine Fourez with the cryptographic patterns of Kahn  in order to provide user with a means to enable transaction between a user and merchant in a secure manner without the user having to present a card, cheque, or cash.
Kahn does not disclose wherein the first cryptographic pattern is formed from hashing at least a credential or a token.
Burch discloses wherein the first cryptographic pattern is formed from hashing at least a credential or a token. (par 32-40).
It would be obvious to one of ordinary skill in the art to combine Fourez and Kahn and with the additional hashing of Burch in order to create a more secure credential or token and thereby a more secure transaction.
Claims 2-4, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al (US 2011/0047075) in view of Kahn et al US 2015/0095238) and Burch et al (US 2015/0215299) and further in view of Shi (US 2013/0167208).
Fourez in view of Kahn and Burch teaches as above.
Regarding claims 2 and 11 –
Shi discloses associating, by the server computer, the credential or the token with device information within a database, wherein the device information is received from the portable communication device; (par 21-25), 
receiving, by the server computer, the device information from the portable communication device; (par 21-25), 

Burch discloses hashing, by the server computer, at least the credential or the token to form the first cryptographic pattern; (par 32-40) and
transmitting, by the server computer, the first cryptographic pattern to the portable communication device. (par 32-40, 69)
It would be obvious to one of ordinary skill in the art to combine Fourez, Kahn and Burch with the database of Shi for a more centralized and therefore more secure storage of information.
Regarding claims 3 and 12 –
Shi discloses determining that the second cryptographic pattern corresponds to the another cryptographic pattern comprises determining that the authorization request message includes an indicator indicating that the access device at the resource provider location determined that the second cryptographic pattern matched the another cryptographic pattern. (par 12, 28, 33)
Regarding claims 4 and 13 – 
Glendenning discloses determining that the second cryptographic pattern corresponds to the another cryptographic pattern comprises determining that the authorization request message includes at least a portion of the another cryptographic pattern and determining that the portion of the another cryptographic pattern matches the second cryptographic pattern. (par 74-75)
Regarding claim 8 –
Glendenning discloses that the portable communication device also forms the second cryptographic pattern by hashing at least the first cryptographic pattern and the base station identifier. (par 18)
Regarding claim 9 –
Glendenning discloses wherein the base station identifier is a universally unique identifier (UUID) of a base station. (par 18-25)
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al (US 2011/0047075) in view of Kahn et al US 2015/0095238) and Burch et al (US 2015/0215299) and further in view of Goldman et al (US 2014/0138447).
Fourez in view of Kahn and Burch teaches as above.
Regarding claims 5 and 14 – 
Goldman discloses wherein the portable transaction device is in the form of a card and the portable communication device is a phone. (abs)
It would be obvious to one of ordinary skill in the art to combine Fourez, Kahn, and Burch with the card and phone of Goldman to obtain a more user-friendly device.
Regarding claims 6 and 15 – 
Goldman discloses wherein the portable transaction device and the portable communication device are the same device. (par 59).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al (US 2011/0047075) in view of Kahn et al US 2015/0095238) and Burch et al (US 2015/0215299) and further in view of Scott (US 2015/0278487)
Fourez in view of Kahn and Burch teaches as above.
Regarding claim 7 – 
Scott discloses wherein the first cryptographic pattern is formed from hashing: the credential or the token; and a nonce. (par 91).
It would be obvious to one of ordinary skill in the art to combine Fourez, Kahn, and Burch with the nonce in Scott for added protection/security.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ligatti et al (US 2016/0180072) disclose a system and methods for authentication using multiple devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685